DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 12/14/2018 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 12/14/2018 are acceptable for examination purposes.
Claims Status.
This Office Action is responsive to the amendment filed on 08/26/2021. Claims 1-23 were pending. Claims 13-22 have been cancelled.   Claims 1-12 have been amended. Claims 24-33 have been added. Claims 1-12, 23-33 are now pending.  Claims 1-12, 23-33 are presented for examination. Applicant's arguments have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6, 10-12  are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050607 to Matecki (Matecki) in view of US 4535863 to Becker (Becker) and further in view of US 6040080 to  Minami (Minami).
Regarding claim 1, Matecki discloses a vehicle battery tray (Abstract, Fig. 3), comprising: a base that forms a bottom of the vehicle battery tray (members 24 and 44 connected together to define base, Fig. 3).
Matecki does not expressly disclose a stanchion extending from the base into the vehicle battery tray.
Becker teaches a battery support tray for vehicle (col. 2, ln. 5-7, Fig. 1-3,) comprising a stanchion extending from the base into the vehicle battery tray (42, Fig. 1-3). Therefore, a use a stanchion extending from the base into the vehicle battery tray and fixed to the base is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery tray of Matecki with the stanchion fixed to the base, as taught by Becker in order to  provide secure placement battery in a vehicle
 Becker also teaches that stanchion fixed to the tray through nut 46, but does not expressly discloses that the nut is a rivet nut disposed in the base and extending into the stanchion, wherein the rivet nut is sealed to the base. 
Minami teaches a battery tray (Title) for use on electric vehicles (col. 1, ln. 10). Minami also teaches that the rivet nut can be used for secure attachment of the battery tray to the vehicle (Fig. 9, 10) and as disposed to the base. Therefore, a use of the rivet nut for reinforcing a connection battery tray to the vehicle is well known in the art.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery tray of Matecki in view of Becker by replacing nut 46 (Becker) with rivet nut as taught by Minami in order to improve mechanical strength of the attachment, as well as reduce a cost of the tray.  
Regarding claim 2, modified Matecki (Matecki in view of Becker and further in view of Minami) discloses wherein the stanchion defines a hollow center area and the rivet nut is disposed within the hollow center area (Minami, Fig. 9, 10, Becker, Fig. 3, 4).
Regarding claims 3 and 4, modified Matecki discloses the invention as discussed above as applied to claim 2 and incorporated therein. In addition, modified Matecki (Becker, Fig. 4) teaches the embodiment wherein member 30 is inserted within stanchion through center hollow area and define opening. Therefore, such structural design is well known in the art. As such,  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery tray of  modified Matecki, by providing ribs extending within hollow opening and defining said opening in order to obtain secure attachment.  
Regarding claim 5, modified Matecki discloses wherein the base defines a rivet hole and the rivet nut is disposed within the rivet hole (Minami, Fig. 9, 10).
Regarding claim 6
Regarding claims 10 and 11, modified Matecki discloses the invention as discussed above as applied to claim 5 and incorporated therein. Modified Matecki does not expressly disclose wherein the stanchion includes a web and a flange connected to the web, wherein the flange is parallel to the base.
However, the courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04. Therefore, One skilled in the art can choose the suitable shape of the stanchion depending on cost of materials, shape of cover etc.
 Regarding claim 12,  since the criticality of positioning support brackets on the top of the web  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified Matecki, it would have been obvious top those skilled in the art at the time the invention was filed  to place the supporting brackets on the top of the web depending on weight and shape of a cover for the tray as an obvious design choice, and as such it does not impact the patentability of claim 1
Claims 7 and 8  rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050607 to Matecki  in view of US 4535863 to Becker  and further in view of US 6040080 to  Minami and further in view of US 20050034431   to Dey (Dey).
Regarding claims 7 and 8, modified Matecki discloses the invention as discussed above as applied to claim 5 and incorporated therein. Modified Matecki does 
Day teaches that use of counterbore around rivet hole is well known (para 46, 57). Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery tray of modified Matecki, by providing the counterbore around rivet hole in order to ensure secure connection and dispose a head of the river nut within the counterbore such that a distal end of head of the rivet nut is flush with or inset from a bottom surface of the base in order to ensure secure attachment.
Alternatively, since the criticality of positioning the counterbore around rivet hole a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified Matecki in view of Dey, it would have been obvious top those skilled in the art at the time the invention was made to place the counterbore disposed around the rivet hole  as an obvious design choice, and as such it does not impact the patentability of claim 7.
Claims 9  is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050607 to Matecki  in view of US 4535863 to Becker  and further in view of US 6040080 to  Minami and further in view US 20150084370 to Newberry (Newberry).
Regarding claims 7 and 8, modified Matecki discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Matecki does not expressly disclose wherein the head is sealed to the base by a sealant.
Newberry teaches a mounting system for vehicle, the system  comprising a river nut and sealant under the head of the river nut in order to prevent liquid from entering into rivet hole (para 20).  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery tray of  modified Matecki, by providing a  sealant under head of the river nut in order  to protect the rivet hole from entering liquid into.
Allowable Subject Matter
Claim 23 is allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-33 depend from claim 24 directly or indirectly and fall therewith.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 20080160394.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alexander Usyatinsky/Primary Examiner, Art Unit 1727